USCA11 Case: 20-11018      Date Filed: 03/29/2022   Page: 1 of 3




                                         [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11018
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
OYEYEMI OLATUNJI OWAGBORIAYE,
a.k.a. Prince,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:18-cr-20361-KMW-2
                   ____________________
USCA11 Case: 20-11018           Date Filed: 03/29/2022      Page: 2 of 3




2                        Opinion of the Court                    20-11018


Before WILSON, ROSENBAUM, Circuit Judges, and COVINGTON,∗
District Judge.
PER CURIAM:
     The court has considered all of Defendant-Appellant
Oyeyemi Owagboriaye’s specifications of error, including:
       1.     Whether the district court erred in denying Appel-
              lant’s motion to suppress evidence?
       2.      Whether the district court abused its discretion when
               it admitted the Memorandum of Understanding
               (MOU) but denied Appellant’s request to submit cor-
               responding documents under the Rule of Complete-
               ness?
       3.      Whether the district court erred in denying Appel-
               lant’s proposed jury instruction on his theory of de-
               fense and aiding and abetting?
       4.      Whether the district court erred in denying Appel-
               lant’s motion to dismiss the indictment?
       5.      Was the evidence sufficient to support Appellant’s
               conviction for wire fraud?




∗Honorable Virginia M. Covington, United States District Judge for the Mid-
dle District of Florida, sitting by designation.
USCA11 Case: 20-11018        Date Filed: 03/29/2022    Page: 3 of 3




20-11018               Opinion of the Court                       3

      6.     Whether the government’s introduction of the MOU
             proved a different scheme to defraud and thus mate-
             rially varied from the indictment and prejudice Appel-
             lant?
       After review and consideration of the briefs and the record,
and having the benefit of oral argument, we find no reversible error
in the district court’s proceedings. Therefore, the district court’s
decision is affirmed.
      AFFIRMED.